The opinion of the Court of Civil Appeals in this case reported in 283 S.W. 332, shows that:
"After the injunction had been issued and served, appellee, on the 5th day of September, 1925, sued out a writ of attachment and caused writs to be issued to Galveston and Harris Counties and levied by the sheriffs of said Counties respectively, on the cotton impounded by said writ of injunction. Therefore, at the time of the filing and hearing of appellant's motion to dissolve the temporary writ of injunction, the cotton in question was not in the hands of appellant, but had been taken out of its possession and was in the hands of the respective sheriffs of Harris and Galveston Counties."
It is apparent that the cotton in question was in the custody of the court and not of Frederick Leyland  Company for transportation. Leyland  Company, therefore, could not ship or transport the cotton out of this country and there exists no necessity for the continuance of the temporary injunction *Page 513 
restraining them from so doing. Therefore, the dissolution of the temporary injunction by the Court of Civil Appeals becomes an immaterial question. The consideration of the meaning of the bill of lading act discussed by the Court of Civil Appeals and its validity is not necessary in disposing of this application for writ of error. These questions should be determined upon full record when the ownership of the bill of lading and other relevant facts have been established by the trial court. In view of the above, the application does not necessarily involve the construction of any statute or present any matters of importance to the jurisprudence of the State, and it is therefore dismissed for want of jurisdiction.